DETAILED ACTION
		This Office action is in response to the Request for Continued Examination (RCE) filed on July 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the second resistance circuit is directly connected to the ground terminal” in combination with all other claim limitations. Claims 2-6 depend directly or claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 7, the prior art of record fails to disclose or suggest “wherein the bias voltage is transmitted to the ground terminal without passing through the first shunt switching circuit” in combination with all other claim limitations. Claims 8-15 depend directly or indirectly from claim 7, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the voltage generation circuit comprises: a dynamic bias circuit configured to input a battery voltage and a reference voltage and to output the bias voltage and a buffer voltage; and a switch control circuit configured to input the voltage buffer and to output the first gate voltage and the second gate voltage” in combination with all other claim limitations. Claims 18-20 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 21, the prior art of record fails to disclose or suggest “wherein the capacitor circuit comprises a constant voltage device and a capacitor connected in parallel” in combination with all other claim limitations. 

Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838